UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1120


DOUGLAS E. WILLARD; DEBRA WILLARD,

                Plaintiffs - Appellants,

          and

WHITETAIL HOLDINGS, LLC,

                Plaintiff,

          v.

KAREN KUNDA; ADAM KUNDA; HACK'S POINT GENERAL STORE,
INCORPORATED; CECIL BANCORP, INCORPORATED, d/b/a Cecil Bank;
CHARLES F. SPOSATO, SR.; MARY B. HALSEY; SANDRA D. FELTMAN;
ANTHONY MOSS; BRIAN LOCKHART; CECIL BANK,

                Defendants - Appellees,

          and

WAYNE HOLMQUIST; NANCY HOLMQUIST,

                Defendants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-00326-JFM)


Submitted:   May 26, 2011                     Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Douglas E. Willard and Debra Willard, Appellants Pro Se. David
Matthew Wyand, ROSENBERG, MARTIN & GREENBERG, LLP, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Douglas   E.   Willard    and    Debra     Willard   appeal     the

district   court’s   orders   dismissing      their     civil   action     and

denying their motion to reconsider.         We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.            Willard v. Kunda, No.

1:10-cv-00326-JFM (D. Md. Nov. 11, 2010 & Jan. 14, 2011).                  We

dispense   with   oral    argument   because     the    facts   and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     3